PER CURIAM:
John Pirozzi and Frank Rotundi appeal from Judge Scheindlin’s adverse grant of summary judgment in their action brought under 42 U.S.C. § 1983. The appellants, New York City Police Officers, allege that the release of their testimony before the New York City Police Department Civilian Complaint Review Board to the Kings County District Attorney violated both their Fifth Amendment right against compelled self-incrimination and their Fourteenth Amendment right to due process of law. We affirm for the reasons stated by the district court. Pirozzi v. City of New York, 950 F.Supp. 90 (S.D.N.Y.1996).